                    Case 20-17920            Doc 1       Filed 09/30/20 Entered 09/30/20 09:33:35                              Desc Main
                                                           Document     Page 1 of 21

Fill in this information to identify your case:

United States Bankruptcy Court for the:

NORTHERN DISTRICT OF ILLINOIS

Case number (if known)                                                      Chapter      11
                                                                                                                           Check if this an
                                                                                                                              amended filing




Official Form 201
Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                                                           04/20
If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write the debtor's name and the case number (if
known). For more information, a separate document, Instructions for Bankruptcy Forms for Non-Individuals, is available.


1.   Debtor's name                Dimension Design, Inc.

2.   All other names debtor
     used in the last 8 years
     Include any assumed          M. Rogers Design, Inc.
     names, trade names and
     doing business as names

3.   Debtor's federal
     Employer Identification      XX-XXXXXXX
     Number (EIN)


4.   Debtor's address             Principal place of business                                     Mailing address, if different from principal place of
                                                                                                  business

                                  3400 W. Lake Ave.
                                  Glenview, IL 60026
                                  Number, Street, City, State & ZIP Code                          P.O. Box, Number, Street, City, State & ZIP Code

                                  Cook                                                            Location of principal assets, if different from principal
                                  County                                                          place of business

                                                                                                  Number, Street, City, State & ZIP Code


5.   Debtor's website (URL)       http://www.dimensiondesign.com/


6.   Type of debtor                  Corporation (including Limited Liability Company (LLC) and Limited Liability Partnership (LLP))
                                   Partnership (excluding LLP)
                                   Other. Specify:




Official Form 201                          Voluntary Petition for Non-Individuals Filing for Bankruptcy                                              page 1
                    Case 20-17920               Doc 1       Filed 09/30/20 Entered 09/30/20 09:33:35                                Desc Main
                                                              Document     Page 2 of 21
Debtor    Dimension Design, Inc.                                                                   Case number (if known)
          Name



7.   Describe debtor's business        A. Check one:
                                          Health Care Business (as defined in 11 U.S.C. § 101(27A))
                                          Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
                                          Railroad (as defined in 11 U.S.C. § 101(44))
                                          Stockbroker (as defined in 11 U.S.C. § 101(53A))
                                          Commodity Broker (as defined in 11 U.S.C. § 101(6))
                                          Clearing Bank (as defined in 11 U.S.C. § 781(3))

                                          None of the above

                                       B. Check all that apply
                                        Tax-exempt entity (as described in 26 U.S.C. §501)
                                        Investment company, including hedge fund or pooled investment vehicle (as defined in 15 U.S.C. §80a-3)
                                        Investment advisor (as defined in 15 U.S.C. §80b-2(a)(11))

                                       C. NAICS (North American Industry Classification System) 4-digit code that best describes debtor.
                                          See http://www.uscourts.gov/four-digit-national-association-naics-codes.
                                                3133

8.   Under which chapter of the        Check one:
     Bankruptcy Code is the
     debtor filing?
                                        Chapter 7
                                        Chapter 9
     A debtor who is a “small             Chapter 11. Check all that apply:
     business debtor” must check
     the first sub-box. A debtor as                          The debtor is a small business debtor as defined in 11 U.S.C. § 101(51D), and its aggregate
     defined in § 1182(1) who                                    noncontingent liquidated debts (excluding debts owed to insiders or affiliates) are less than
     elects to proceed under                                     $2,725,625. If this sub-box is selected, attach the most recent balance sheet, statement of
     subchapter V of chapter 11                                  operations, cash-flow statement, and federal income tax return or if any of these documents do not
     (whether or not the debtor is a                             exist, follow the procedure in 11 U.S.C. § 1116(1)(B).
     “small business debtor”) must                              The debtor is a debtor as defined in 11 U.S.C. § 1182(1), its aggregate noncontingent liquidated
     check the second sub-box.
                                                                 debts (excluding debts owed to insiders or affiliates) are less than $7,500,000, and it chooses to
                                                                 proceed under Subchapter V of Chapter 11. If this sub-box is selected, attach the most recent
                                                                 balance sheet, statement of operations, cash-flow statement, and federal income tax return, or if
                                                                 any of these documents do not exist, follow the procedure in 11 U.S.C. § 1116(1)(B).
                                                             A plan is being filed with this petition.
                                                             Acceptances of the plan were solicited prepetition from one or more classes of creditors, in
                                                                 accordance with 11 U.S.C. § 1126(b).
                                                             The debtor is required to file periodic reports (for example, 10K and 10Q) with the Securities and
                                                                 Exchange Commission according to § 13 or 15(d) of the Securities Exchange Act of 1934. File the
                                                                 Attachment to Voluntary Petition for Non-Individuals Filing for Bankruptcy under Chapter 11
                                                                 (Official Form 201A) with this form.
                                                             The debtor is a shell company as defined in the Securities Exchange Act of 1934 Rule 12b-2.
                                        Chapter 12

9.   Were prior bankruptcy
     cases filed by or against
                                        No.
     the debtor within the last 8       Yes.
     years?
     If more than 2 cases, attach a
     separate list.                              District                                 When                              Case number
                                                 District                                 When                              Case number


10. Are any bankruptcy cases
    pending or being filed by a
                                        No
    business partner or an              Yes.
    affiliate of the debtor?
     List all cases. If more than 1,
     attach a separate list                      Debtor                                                                 Relationship
                                                 District                                 When                          Case number, if known


Official Form 201                              Voluntary Petition for Non-Individuals Filing for Bankruptcy                                              page 2
                    Case 20-17920          Doc 1          Filed 09/30/20 Entered 09/30/20 09:33:35                               Desc Main
                                                            Document     Page 3 of 21
Debtor   Dimension Design, Inc.                                                                  Case number (if known)
         Name



11. Why is the case filed in    Check all that apply:
    this district?
                                      Debtor has had its domicile, principal place of business, or principal assets in this district for 180 days immediately
                                       preceding the date of this petition or for a longer part of such 180 days than in any other district.
                                      A bankruptcy case concerning debtor's affiliate, general partner, or partnership is pending in this district.

12. Does the debtor own or
    have possession of any
                                 No
    real property or personal    Yes. Answer below for each property that needs immediate attention. Attach additional sheets if needed.
    property that needs
    immediate attention?                   Why does the property need immediate attention? (Check all that apply.)
                                            It poses or is alleged to pose a threat of imminent and identifiable hazard to public health or safety.
                                             What is the hazard?
                                            It needs to be physically secured or protected from the weather.
                                            It includes perishable goods or assets that could quickly deteriorate or lose value without attention (for example,
                                             livestock, seasonal goods, meat, dairy, produce, or securities-related assets or other options).
                                            Other
                                           Where is the property?
                                                                            Number, Street, City, State & ZIP Code
                                           Is the property insured?
                                            No
                                            Yes. Insurance agency
                                                        Contact name
                                                        Phone



         Statistical and administrative information

13. Debtor's estimation of      .       Check one:
    available funds
                                         Funds will be available for distribution to unsecured creditors.
                                         After any administrative expenses are paid, no funds will be available to unsecured creditors.

14. Estimated number of          1-49                                           1,000-5,000                               25,001-50,000
    creditors                                                                    5001-10,000                               50,001-100,000
                                 50-99
                                 100-199                                        10,001-25,000                             More than100,000
                                 200-999

15. Estimated Assets             $0 - $50,000                                   $1,000,001 - $10 million                  $500,000,001 - $1 billion
                                 $50,001 - $100,000                             $10,000,001 - $50 million                 $1,000,000,001 - $10 billion
                                 $100,001 - $500,000                            $50,000,001 - $100 million                $10,000,000,001 - $50 billion
                                 $500,001 - $1 million                          $100,000,001 - $500 million               More than $50 billion

16. Estimated liabilities        $0 - $50,000                                   $1,000,001 - $10 million                  $500,000,001 - $1 billion
                                 $50,001 - $100,000                             $10,000,001 - $50 million                 $1,000,000,001 - $10 billion
                                 $100,001 - $500,000                            $50,000,001 - $100 million                $10,000,000,001 - $50 billion
                                 $500,001 - $1 million                          $100,000,001 - $500 million               More than $50 billion




Official Form 201                         Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                   page 3
Case 20-17920   Doc 1      Filed 09/30/20 Entered 09/30/20 09:33:35   Desc Main
                             Document     Page 4 of 21




            /s/ Harold D. Israel
Case 20-17920   Doc 1   Filed 09/30/20 Entered 09/30/20 09:33:35   Desc Main
                          Document     Page 5 of 21
                      Case 20-17920                    Doc 1         Filed 09/30/20 Entered 09/30/20 09:33:35                                      Desc Main
                                                                       Document     Page 6 of 21

 Fill in this information to identify the case:
 Debtor name Dimension Design, Inc.
 United States Bankruptcy Court for the: NORTHERN DISTRICT OF ILLINOIS                                                                            Check if this is an

 Case number (if known):                                                                                                                              amended filing




Official Form 204
Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and
Are Not Insiders                                                                           12/15

A list of creditors holding the 20 largest unsecured claims must be filed in a Chapter 11 or Chapter 9 case. Include claims which the
debtor disputes. Do not include claims by any person or entity who is an insider, as defined in 11 U.S.C. § 101(31). Also, do not
include claims by secured creditors, unless the unsecured claim resulting from inadequate collateral value places the creditor
among the holders of the 20 largest unsecured claims.

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 JPMorgan Chase                  Attn: Grant Weber              PPP Loan                Contingent                                                                    $3,236,585.00
 Bank, N.A.                                                                             Unliquidated
 10 S. Dearborn,                                                                        Disputed
 Floor L2                        312-732-6533
 IL 1-1145
 Chicago, IL 60603
 Dietsch, Frederick &                                           Loan                                                                                                    $247,704.38
 Theresa                         freddietsch@comc
 1921 Bishop Estates             ast.net
 Rd.
 Saint Johns, FL
 32259
 Oracle America, Inc.            Attn: Kimberley                Trade Debt                                                                                                $66,807.46
 500 Oracle Parkway              Galerneau
 Redwood City, CA
 94065                           kimberly.a.galernea
                                 u@leaseadmincent
                                 er.com
                                 248-503-5172
 IC Industrial Illinois          Attn: Aleks         Real Property                                                                                                        $50,000.00
 LLC                             Gluhcheva, CBRE     Lease
 Glenview 2 -
 ychi0902                        Aleks.gluhcheva@
 PO Box 82551                    cbre.com
 Goleta, CA 93118                630-368-5536
 Blue Cross Blue                 Attn: Premium                  Group Health                                                                                              $34,760.01
 Shield                          Acct. Receivable               Insurance
 PO Box 1186
 Chicago, IL
 60690-1186                      855-267-0215
 Gerber Technology               Attn: Steven                   Trade Debt                                                                                                $28,137.38
 Inc.                            Prokop
 PO Box 95060
 Chicago, IL                     steven.prokop@ge
 60694-5060                      rbertechnology.co
                                 m
                                 866-896-6064


Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 1

Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy
                      Case 20-17920                    Doc 1         Filed 09/30/20 Entered 09/30/20 09:33:35                                      Desc Main
                                                                       Document     Page 7 of 21


 Debtor    Dimension Design, Inc.                                                                             Case number (if known)
           Name

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 Saturn                          Attn: Marc Brilliant           Trade Debt                                                                                                $23,073.60
 Manufacturing
 Company Inc
 PO Box 1377
 Deerfield, IL 60015
 Dazian                          Attn: Carol Bishop             Trade Debt                                                                                                $13,415.00
 18 Central Blvd.
 South Hackensack,               cbishop@dazian.c
 NJ 07606                        om
                                 201-563-9158
 Sefar Inc.                      Attn: Matthew                  Trade Debt                                                                                                $10,292.31
 111 Calumet Street              Paladino
 Depew, NY 14043
                                 matthew.paladino
                                 @sefar.us
                                 716-601-3194
 Alder Color                     Attn: Heather Flues Trade Debt                                                                                                             $9,000.00
 Solutions
 2100 NW 22nd Ave                heatherf@aldertec
 Ste. 200                        h.com
 Portland, OR 97210              503-226-7598
 Lincoln Financial               Attn: Sandra                   Life and Dental                                                                                             $8,970.89
 8801 Indian Hills               Bittner                        Insurance
 Drive
 Omaha, NE                       Sandra.bittner@lfg.
 68114-4066                      com
                                 833-261-3813
 Stratosphere                    Attn: Pete          Trade Debt                                                                                                             $6,664.13
 Networks, LLC                   Tichansky
 1732 Central St.
 Evanston, IL 60201              ptichansky@stratn
                                 et.com
                                 847-440-1072
 Box Inc.                                                       Trade Debt                                                                                                  $6,450.00
 Dept 34666                      billing@box.com
 PO BOX 39000                    877-729-4269
 San Francisco, CA
 94139
 ComEd                                                          Trade Debt                                                                                                  $3,964.02
 PO Box 6111
 Carol Stream, IL
 60197-6111
 Great Northern                  Attn: Celeste Burke Trade Debt                                                                                                             $2,591.25
 Lumber Inc.
 2200 W. 127th Street            cburke@greatnorth
 Blue Island, IL 60406           ernlumber.com
                                 773-817-9807
 Coating Methods                                                Trade Debt                                                                                                  $2,439.50
 Inc.                            chuck@coatingmet
 853 Commerce                    hods.com
 Parkway                         847-428-8800
 Carpentersville, IL
 60110

Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 2

Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy
                      Case 20-17920                    Doc 1         Filed 09/30/20 Entered 09/30/20 09:33:35                                      Desc Main
                                                                       Document     Page 8 of 21


 Debtor    Dimension Design, Inc.                                                                             Case number (if known)
           Name

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 U.S. Bank                       Attn: Anthony                  Copier Lease                                                                                                $2,329.05
 Equipment Finance               Rohlik
 PO Box 790448
 Saint Louis, MO                 anthony.rohlik@us
 63179-0448                      bank.com
                                 866-834-9828
 First                                                          Trade Debt                                                                                                  $2,100.24
 Communication                   ebill@firstcomm.co
 Dept. 781115                    m
 Detroit, MI
 48278-1115
 McMaster-Carr                                                  Trade Debt                                                                                                  $1,742.72
 PO Box 7690
 Chicago, IL                     630-993-3003
 60680-7690
 Grimco Inc.                     Attn: Kelly Burnau             Trade Debt                                                                                                  $1,634.36
 29538 Network
 Place                           kburnau@grimco.c
 Chicago, IL                     om
 60673-1295                      636-651-3287




Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 3

Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy
  Case 20-17920        Doc 1     Filed 09/30/20 Entered 09/30/20 09:33:35            Desc Main
                                   Document     Page 9 of 21



                                         RESOLUTION
                                                 of
                                  DIMENSION DESIGN, INC.
                                    (an Illinois Corporation)

                               Effective as of September 30, 2020

        The undersigned, in their respective capacities as the president, sole shareholder, and sole
director (collectively, the “Parties”) of Dimension Design, Inc., an Illinois corporation (the
“Company”), hereby consent in writing to the following resolutions.

       WHEREAS, the Parties have considered the financial and operational aspects of the
Company’s business and the recommendations of the Company’s professionals and advisors, and
adopts the following resolutions by written consent;

        NOW, THEREFORE, BE IT RESOLVED, that, in the judgment of the Parties, it is
desirable and in the best interest of the Company, its creditors, equity holder, and other interested
parties to file a petition (the “Petition”) seeking relief under chapter 11 of title 11 of the United
States Code (the “Bankruptcy Code”) in the United States Bankruptcy Court for the Northern
District of Illinois (the “Bankruptcy Court”);

        RESOLVED FURTHER, that the Petition is adopted in all respects. Michael J. Rogers
(the “Authorized Agent”) is hereby authorized and directed, on behalf of the Company, to execute
the Petition or authorize the execution of a filing of the Petition by the Company and to cause the
same to be filed with the Bankruptcy Court at such time as the Authorized Agent considers it
appropriate;

        RESOLVED FURTHER, that the Authorized Agent shall be, and hereby is, authorized,
directed, and empowered on behalf of and in the name of the Company to execute, verify, and
cause to be filed such requests for relief from the Bankruptcy Court as the Authorized Agent may
deem necessary, proper, or desirable in connection with the Petition, with a view to successful
prosecution thereunder;

        RESOLVED FURTHER, that the Authorized Agent is authorized to execute and file on
behalf of the Company all petitions, schedules, lists, and other motions, papers, or documents, and
to take any and all action that it deems necessary or proper to obtain appropriate relief for the
Company, including, without limitation, any action necessary to maintain the ordinary course
operation of the Company’s business;

       RESOLVED FURTHER, that the law firm of Levenfeld Pearlstein, LLC shall be, and
hereby is, employed as general bankruptcy counsel for the Company in the Company’s chapter 11
case;

       RESOLVED FURTHER, that the Authorized Agent is authorized and empowered on
behalf of, and in the name of, the Company to retain and to employ other attorneys, brokers,
investment bankers, accountants, restructuring professionals, financial advisors, and other
Case 20-17920   Doc 1   Filed 09/30/20 Entered 09/30/20 09:33:35   Desc Main
                         Document     Page 10 of 21
Case 20-17920   Doc 1   Filed 09/30/20 Entered 09/30/20 09:33:35   Desc Main
                         Document     Page 11 of 21
                 Case 20-17920                    Doc 1          Filed 09/30/20 Entered 09/30/20 09:33:35                 Desc Main
                                                                  Document     Page 12 of 21



                                                               United States Bankruptcy Court
                                                                     Northern District of Illinois
 In re      Dimension Design, Inc.                                                                        Case No.
                                                                                  Debtor(s)               Chapter    11




                                           CORPORATE OWNERSHIP STATEMENT (RULE 7007.1)

Pursuant to Federal Rule of Bankruptcy Procedure 7007.1 and to enable the Judges to evaluate possible disqualification or
recusal, the undersigned counsel for Dimension Design, Inc. in the above captioned action, certifies that the following is
a (are) corporation(s), other than the debtor or a governmental unit, that directly or indirectly own(s) 10% or more of any
class of the corporation's(s') equity interests, or states that there are no entities to report under FRBP 7007.1:



 None [Check if applicable]




 September 30, 2020                                                    /s/ Harold D. Israel
 Date                                                                Harold D. Israel
                                                                     Signature of Attorney or Litigant
                                                                     Counsel for Dimension Design, Inc.
                                                                     Levenfeld Pearlstein, LLC
                                                                     2 N. LaSalle St.
                                                                     Suite 1300
                                                                     Chicago, IL 60602
                                                                     312-346-8380
                                                                     hisrael@lplegal.com




Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                               Best Case Bankruptcy
Case 20-17920   Doc 1   Filed 09/30/20 Entered 09/30/20 09:33:35   Desc Main
                         Document     Page 13 of 21
    Case 20-17920   Doc 1   Filed 09/30/20 Entered 09/30/20 09:33:35   Desc Main
                             Document     Page 14 of 21


x
a
M
s
A
o
t
i
d
e
r
C
{
1
k
b
}




                      Advanced Disposal
                      PO Box 74008053
                      Chicago, IL 60674-8053


                      Aflac
                      1932 Wynnton Road
                      Columbus, GA 31999


                      Alder Color Solutions
                      2100 NW 22nd Ave
                      Ste. 200
                      Portland, OR 97210


                      Associated Fastening Products, Inc
                      700 Hilltop Drive
                      Itasca, IL 60143


                      AW Specialty Papers LLC
                      1500 Greenleaf Ave
                      Elk Grove Village, IL 60007


                      Bank of America
                      PO Box 45224
                      Jacksonville, FL 32232-5224


                      Blue Cross Blue Shield
                      PO Box 1186
                      Chicago, IL 60690-1186


                      Blue Cross Blue Shield
                      300 E. Randolph St.
                      Chicago, IL 60601


                      Box Inc.
                      Dept 34666
                      PO BOX 39000
                      San Francisco, CA 94139


                      Box Inc.
                      ILLINOIS CSC
                      801 Adlai Stevenson Dr.
                      Springfield, IL 62703
Case 20-17920   Doc 1   Filed 09/30/20 Entered 09/30/20 09:33:35   Desc Main
                         Document     Page 15 of 21



                  Butta Design Inc.
                  5517 W. 133rd Ave
                  Crown Point, IN 46307


                  C & M Recycling Inc
                  1600 Morrow Ave
                  North Chicago, IL 60064


                  California Dept. of Tax & Fee Admin
                  450 N St, Sacramento
                  Sacramento, CA 95814


                  Canteen Refreshment Service
                  Division of Compass Group
                  PO BOX 91337
                  Chicago, IL 60693-1337


                  Castro, Charles
                  2153 Taurus Court
                  Fernandina Beach, FL 32034


                  CBRE
                  321 N Clark St
                  Chicago, IL 60654


                  Century Link
                  PO Box 2961
                  Phoenix, AZ 85062-2961


                  Chase
                  PO Box 1423
                  Charlotte, NC 28201-1423


                  Classic Molding Co, Inc
                  3800 Wesley Terrace
                  Schiller Park, IL 60176


                  Coating Methods Inc.
                  853 Commerce Parkway
                  Carpentersville, IL 60110


                  Comcast Cable
                  PO Box 3002
                  Southeastern, PA 19398-3002
Case 20-17920   Doc 1   Filed 09/30/20 Entered 09/30/20 09:33:35   Desc Main
                         Document     Page 16 of 21



                  ComEd
                  PO Box 6111
                  Carol Stream, IL 60197-6111


                  ComEd
                  CORPORATE CREATIONS NETWORK
                  350 S NORTHWEST HWY 300
                  Park Ridge, IL 60068


                  Configure One, Inc.
                  900 Jorie Blvd.
                  Ste 190
                  Oak Brook, IL 60523


                  Cook County Collector
                  69 West Washington, Suite 2830
                  Chicago, IL 60602


                  Coverall North America Inc.
                  2955 Momentum Place
                  Chicago, IL 60689


                  Dazian
                  18 Central Blvd.
                  South Hackensack, NJ 07606


                  Dazian
                  89 Leuning Street
                  South Hackensack, NJ 07606


                  Department of the Treasury
                  Internal Revenue Service
                  PO Box 7346
                  Philadelphia, PA 19101


                  Dietsch, Frederick & Theresa
                  1921 Bishop Estates Rd.
                  Saint Johns, FL 32259


                  Dietsch, Frederick & Theresa
                  Attention: Marvin C. Kloeppel
                  501 Riverside Avenue, Suite 600
                  Jacksonville, FL 32202
Case 20-17920   Doc 1   Filed 09/30/20 Entered 09/30/20 09:33:35   Desc Main
                         Document     Page 17 of 21



                  Domino Plastics MFG. Inc.
                  601 Gateway Court
                  Bakersfield, CA 93307


                  EFI Vutek
                  PO Box 742366
                  Los Angeles, CA 90074-2366


                  EWS Welding Supply
                  1161 McCabe
                  Elk Grove Village, IL 60007


                  FedEx
                  PO Box 94515
                  Palatine, IL 60094-4515


                  First Communication
                  Dept. 781115
                  Detroit, MI 48278-1115


                  Gerber Technology Inc.
                  PO Box 95060
                  Chicago, IL 60694-5060


                  Gerber Technology Inc.
                  24 Industrial Park Road West
                  Tolland, CT 06084


                  Great Northern Lumber Inc.
                  2200 W. 127th Street
                  Blue Island, IL 60406


                  Grimco Inc.
                  29538 Network Place
                  Chicago, IL 60673-1295


                  Grimco Inc.
                  Attn: CT Corp
                  208 S. LaSalle, Suite 814
                  Chicago, IL 60604


                  Hanmi Bank
                  3660 Wilshire Blvd., Ph. A
                  Los Angeles, CA 90010
Case 20-17920   Doc 1   Filed 09/30/20 Entered 09/30/20 09:33:35   Desc Main
                         Document     Page 18 of 21



                  Home Depot
                  655 Lake Cook Rd.
                  Deerfield, IL 60015


                  HP Inc.
                  P.O. Box 419520
                  Boston, MA 02241-9520


                  IC Industrial Illinois LLC
                  Glenview 2 - ychi0902
                  PO Box 82551
                  Goleta, CA 93118


                  Illinois Department of Revenue
                  Bankruptcy Unit
                  P O Box 19035
                  Springfield, IL 62794


                  Illinois Dept. of Employment Sec.
                  Benefit Payment Control Division
                  P O Box 4385
                  Chicago, IL 60680


                  JMM CPA
                  872 S. Milwaukee Ave
                  Suite 124
                  Libertyville, IL 60048


                  John Belmont Company
                  6243 Park Ave.
                  Morton Grove, IL 60053


                  JPMorgan Chase Bank, N.A.
                  10 S. Dearborn, Floor L2
                  IL 1-1145
                  Chicago, IL 60603


                  JPMorgan Chase Bank, N.A.
                  Attn: Jason J. Gorak
                  600 N. Meacham Rd., Floor 03
                  Schaumburg, IL 60173


                  K.B. Transportation, Inc.
                  7340 Hamilton Ave
                  Willowbrook, IL 60527-6910
Case 20-17920   Doc 1   Filed 09/30/20 Entered 09/30/20 09:33:35   Desc Main
                         Document     Page 19 of 21



                  Legion Graphics, LLC
                  800 Belle Terre Parkway
                  Suite 200, Box 194
                  Palm Coast, FL 32164


                  Lenzip
                  3000 Tollview Dr.
                  Rolling Meadows, IL 60008


                  Lincoln Financial
                  8801 Indian Hills Drive
                  Omaha, NE 68114-4066


                  McMaster-Carr
                  PO Box 7690
                  Chicago, IL 60680-7690


                  McMaster-Carr
                  Attn: CT Corp.
                  208 S. LaSalle St., Suite 814
                  Chicago, IL 60604


                  Metal Supermarkets
                  6285 West Howard
                  Niles, IL 60714


                  New Image Technologies
                  380 Industrial Dr.
                  South Elgin, IL 60177


                  NextGen
                  7165 Bermuda Rd.
                  Hazleton, IN 47640


                  NV Energy
                  PO Box 30086
                  Reno, NV 89520-3086


                  Old Orchard Aquarium
                  9235 Skokie Blvd.
                  Skokie, IL 60077


                  Oracle America, Inc.
                  500 Oracle Parkway
                  Redwood City, CA 94065
Case 20-17920   Doc 1   Filed 09/30/20 Entered 09/30/20 09:33:35   Desc Main
                         Document     Page 20 of 21



                  Pitney Bowes
                  PO Box 371874
                  Pittsburgh, PA 15250-7874


                  Praxair Distribution
                  Dept. CH 10660
                  Palatine, IL 60055-0660


                  Republic Services
                  PO Box 78829
                  Phoenix, AZ 85062-8829


                  Rockey Structures, LLC
                  751 South Clark Street
                  Suite 200
                  Chicago, IL 60605


                  Safety-Kleen
                  1506 E. Villa Street
                  Elgin, IL 60120


                  Saturn Manufacturing Company Inc
                  PO Box 1377
                  Deerfield, IL 60015


                  Sefar Inc.
                  111 Calumet Street
                  Depew, NY 14043


                  Sprint
                  PO Box 4191
                  Carol Stream, IL 60197-4191


                  Stratosphere Networks, LLC
                  1732 Central St.
                  Evanston, IL 60201


                  Trivantage, LLC
                  75 Remittance Drive
                  Chicago, IL 60675-6102


                  TVF Inc.
                  PO Box 2050
                  Carmel, IN 46082
Case 20-17920   Doc 1   Filed 09/30/20 Entered 09/30/20 09:33:35   Desc Main
                         Document     Page 21 of 21



                  U.S. Bank Equipment Finance
                  PO Box 790448
                  Saint Louis, MO 63179-0448


                  U.S. Small Business Administration
                  2 North St.
                  Suite 320
                  Birmingham, AL 35203


                  United Parcel Service
                  Lockbox 577
                  Carol Stream, IL 60132-0577


                  UPS Freight
                  28013 Network Place
                  Chicago, IL 60673-1280


                  Village of Glenview
                  2500 East Lake Avenue
                  Glenview, IL 60026


                  WIPFLI, LLC
                  485 E. Half Day Rd, Suite 250
                  Buffalo Grove, IL 60089


                  WOW Business
                  PO Box 4350
                  Carol Stream, IL 60197-4350


                  Zoom Video Communications, Inc.
                  PO Box 398843
                  San Francisco, CA 94139-8843
